UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 01-41068
                         Summary Calendar


                    UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,
                              versus

                  JUAN SIDRONIO RAMIREZ-TAMAYO,

                                                Defendant-Appellant.

                       ___________________

                        Consolidated with
                           No. 01-41129
                       ___________________

                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,
                              versus

                       JUAN RAMIREZ-TAMAYO,

                                             Defendant-Appellant.
________________________________________________________________

           Appeals from the United States District Court
                 for the Southern District of Texas
                           (C-01-CR-171-1
                         c/w C-01-CR-272-1)
 ________________________________________________________________
                          October 10, 2002
Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges,


PER CURIAM:*



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     In this consolidated appeal, Juan Sidronio Ramirez-Tamayo

(“Ramirez”) appeals: (1) the sentence imposed following his guilty-

plea conviction for illegal alien transportation; and (2) the

revocation of his supervised release based on that conviction.

With respect to the former, Ramirez contends that the district

court was not authorized to go beyond the statutory minimum term of

two years’ supervised release when resentencing him under FED. R.

CRIM. P. 35(c).

     Because Ramirez did not object to the three-year term of

supervised release imposed by the district court at resentencing,

our review is limited to plain error.        See United States v. Kelly,

974 F.2d 22, 24 (5th Cir. 1992).       Plain error is a clear or obvious

error that affects a defendant’s substantial rights; relief may be

granted   if   the   plain   error    seriously   affects   the   fairness,

integrity or public reputation of judicial proceedings.               E.g.,

United States v. Vasquez, 216 F.3d 456, 459 (5th Cir. 2000), cert.

denied, 531 U.S. 972 (2000).         Ramirez has failed to show that the

district court committed plain error by resentencing him to a term

of supervised release in excess of the statutory minimum.

     Ramirez’s brief contains no argument that the district court

erred in revoking his supervised release based on his conviction

for alien transportation.      Issues not briefed on appeal are deemed




                                       2
abandoned.   E.g., Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987).

                                                       AFFIRMED




                                 3